Stephens, J.
1. A judgment for the plaintiff in an action for trover, although it is a money judgment and not a judgment for the property, is not dischargeable in bankruptcy. Berry v. Jackson, 115 Ga. 196 (41 S. E. 698, 90 Am. St. R. 102) ; Citizens Bank v. Mullis, 161 Ga. 371 (131 S. E. 44); Lester v. Southern Security Co., 168 Ga. 307 (147 S. E. 529) ; Van Pelt v. Family Loan Society, 179 Ga. 787 (177 S. E. 595); Barnes v. Moseley, 41 Ga. App. 713 (154 S. E. 388). The judgment is not a liability which, as provided in section 17 of the bankruptcy act, is dis-chargeable in bankruptcy. See Covington v. Rosenbusch, 148 Ga. 459 (97 S. E. 78); Swift v. Bullard, 3 Fed. (2d) 814 (3). It is therefore no defense to the enforcement of a money judgment in an action of trover against the defendant, that the conversion was a “merely technical” conversion. Anything to the contrary in Walker Brothers Co. v. Capital City Grocery Co., 28 Ga. App. 531 (112 S. E. 157), is superseded by the authority of the Supreme Court in the eases above cited. This is not in conflict with Davis v. Ætna Acceptance Co., 293 U. S. 328 (55 Sup. Ct. 151, 79 L. ed. 393), in view of the peculiar facts of that case.
2. The judge of the municipal court did not err in overruling the defendant’s motion- to stay the execution of the judgment and the garnishment proceedings issued thereon, and the appellate division of that court did not err in affirming the judgment of the judge in overruling the motion for new trial.

Judgment afSvrmed.


Jenkins, P. J., and Sutton, J., concur.